 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOLING AIR MEDIA, INC.,                          No. 1:19-cv-00084-DAD-SKO
12                      Plaintiff,
13           v.                                        ORDER REFERRING MOTION TO
                                                       MAGISTRATE JUDGE
14    PANALPINA, INC., et al.,
15                      Defendants.
16

17          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), plaintiff’s motion to modify

18   the scheduling order and amended motion for leave to file a first amended complaint (Doc. No.

19   15) is hereby referred to United States Magistrate Judge Sheila K. Oberto for issuance of findings

20   and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and (C). Accordingly, the

21   hearing on the motion set for July 16, 2019 at 9:30 a.m. in Courtroom 5 before the undersigned is

22   hereby vacated and a new hearing date will be set via minute order by the assigned magistrate

23   judge if deemed appropriate.

24   IT IS SO ORDERED.
25
        Dated:     June 19, 2019
26                                                    UNITED STATES DISTRICT JUDGE

27

28
                                                      1
